Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, [before 9 October 1772?]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


[Before Oct. 9. 1772?]
[Beginning lost.] Il est arrivé icy depuis environ un mois un Abbé qui a eté Professeur de Philosophie à Perpignan et que l’on certifie qui a gueri radicalement six paralytiques par le moyen de l’electricité. Les Magistrats l’ayant adressé a la faculté de Medecine pour constater le succès des nouvelles experiences qu’il devoit faire icy, ell’ a nommé a cet [torn: examen quelques?] membres du nombre desquels je suis. Il a commencé a [torn: électrifier des?] malades depuis 15 jours, le 1er. des trois s’en trouve tres bien et les progrès sont considerables d’un jour a l’autre. Les 2 autres n’ont qu’à s’en louer jusqu’icy mais les progrès sont lents. Nous dressons chaque jour une espece de procès verbal dont je vous ferai part à la fin, au moins si cela tourne bien. Il ne leur fait recevoir aucune sorte de commotion, il se contente de leur faire recevoir la matiere electrique par le moyen d’une chaine de fer attachée au côté sain. Il joint à cela avec un air de mystere quelques petits secours appropriés au mal. Au reste il paroit plustôt un bonhomme qu’un genie transc[endant]. Il vous honore sur votre renommée, et connoit peu vos [torn: ouvrages?] mais il va se mettre à les etudier.
Un jeune homme de merite et de talens peu communs m’a prié de vous consulter sur l’Amerique et sur un honneur rendu à Newton. Je prens la liberté de joindre icy sa petite note, et vous repons qu’il ne fera point mauvais usage de vos instructions, c’est un poete philosophe, qui a autant de goût que de feu.
[Je vais vous?] envoyer par la 1e. occasion les nouveaux volumes des [Ephémérides] du citoyen, mais il ne m’est pas possible de les inserer dans ce paquet. Je tâcherai d’y joindre quelques autres nouveautés, s’il y en a qui en vaillent la peine.
Le paquet deposé chez MM. Dilly de la part de M. Rush ne m’est point encore parvenu. J’espere cependant pouvoir l’en faire bientôt retirer par un ami, car j’ai grande impatience de le voir.
Quant aux lettres et petits paquets comme celui cy, on m’a assuré que nous pouvions moyennant l’adresse cyjointe ne nous en pas gener de part et d’autre, quelque frequente que dût etre notre correspondance; c’est a mon confrere M. Poissonier que j’ai cette obligation, et il me flatte même que nous pourrons continuer ainsi d’un hemisphere à l’autre, [avec] la même franchise.
J’ai mille complimens a vous faire de tous ceux qui ont eu l’honneur de vous connoitre icy, pour moi je ne vous en offre que pour Mr. Pringle, votre digne et respectable ami que j’honore de toute mon ame. S’il m’eût été possible de passer dans votre isle, j’aurois eu bien à coeur d’etre presenté de votre main a Mr. Maty dont vous me faites l’honneur de me parler, regrettant bien de n’avoir pas eu le plaisir de le voir lorsqu’il est venu en france. Je suis avec un sincere et respectueux attachement, Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
